Citation Nr: 1435164	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  06-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral mandible fractures.  

2.  Entitlement to an initial compensable evaluation for bilateral renal cysts.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The Veteran had active service from December 1984 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran requested a Travel Board hearing in his October 2006 appeal to the Board (VA Form 9).  However, the Veteran then indicated that he did not desire a hearing in his subsequent VA Form 9 filed in January 2009.  The Veteran's representative further clarified in a letter dated December 2013 that the Veteran did not want a Board hearing as he had indicated in his most recent January 2009 VA Form 9.  Nonetheless, the Veteran submitted an additional VA Form 9 received in July 2014 in which he again expressed a desire to be scheduled for a videoconference hearing before the Board.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Board Member at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



